Citation Nr: 0006050	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD)

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
September 1984.  His military specialty was Aircraft 
Maintenance Specialist (DD 214).  

This appeal arises from the veteran's notice of disagreement 
(NOD) with an August 1996 rating action.


FINDINGS OF FACT

1.  The veteran reports multiple stressors in service, 
including death of friends, job stress, and close encounters.  

2.  There is a private diagnosis of PTSD, and a current VA 
medical opinion of onset of depression and disturbed mood in 
service, and a diagnosis of major depression in partial 
remission.

3.  The veteran's claim is well-grounded, and the VA has a 
duty to assist.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


Factual Background

The veteran's service medical records are absent any 
complaints or findings of an acquired psychiatric problem.  
His service medical records do show participation in an 
alcohol rehabilitation program in December 1981 and 1983.  

The veteran in his original application for disability 
benefits in May 1996 reported nightmares, depression and 
anxiety related to service.  He reported seeing C. W. Pyne, 
M.D., for anxiety in 1995-96, and being a LVN (licensed 
vocation nurse) at a VA medical facility.

The veteran submitted authorization for release of 
information for Dr. Pyne, in April 1996, with no response.

Received in July 1996 were copies of private medical records 
(Mullikin Medical Center) for the veteran from July 1991 to 
May 1996.  A general patient history completed in September 
1995, shows that the veteran listed fits of rage over 
nothing, "can't sleep because of nightmare," and night 
sweats, as medical problems.  He reported nightmares of 
friends getting sucked into jet intake, 2 burning alive, loss 
of sleep and concentration, and being anxious all of the 
time.  A progress note dated May 23, 1996 noted complaints of 
increasing depression and nightmares.  It was recorded that 
he was in the military between 1980 and 1984, "having 
nightmares regarding his experiences."  

A September 27, 1996 progress note shows recorded that the 
veteran was being seen by a private psychiatrist for symptoms 
of PTSD, including flashbacks, nightmares, and night sweats.  
The PTSD symptoms occurred around the trauma of his working 
nuclear weapons detail for 15 years, describing multiple 
stressors such as an aircraft actually taking off to nuclear 
bomb Russia, being knocked unconscious by jet exhaust, 
finding a fellow soldier dead by gunshot suicide, and dreams 
of friends killed in a plane explosion.  The diagnostic 
impression was R/O (rule out) PTSD, R/O mood disorder.  A 
September 29, 1996 progress note noted similar complaints, 
that he was a hospital employee for a year and a half, and 
had a history of heavy drinking.  

The veteran, in his substantive appeal in April 1997, 
provided a detailed account of stressors in service.  He 
reported aircraft pilots that he knew being killed in 
crashes; classmates being killed in a B-52 mishap, and a 
fellow worker being crushed by hanger doors.  Attached to his 
substantive appeal were copies of private medical records for 
the veteran from July to November 1996.  These records, 
collectively, noted the veteran's report of stressors in 
service.  In August 1996 there was an impression of PTSD, 
with anxiety and depression.

In June 1997 the veteran repeated his account of stressors in 
service, and included copies of newspaper stores on the death 
of 4 pilots, and a B-52 explosion that killed 5 Airmen.  He 
also included a statement for a service buddy,

The veteran was provided psychological testing in May 1997, 
and the MMPI (Minnesota Multiphasic Personality Inventory) 
profile confirmed significant psychological problems.  The 
Keane subscale was well above the cut-off point suggested in 
the literature for diagnosing PTSD in Vietnam veterans.  It 
was noted that if there was a history of significant trauma, 
a diagnosis should be considered.

When provided VA psychiatric examination in May 1997, the 
veteran stated that he was emotionally impacted by the death 
of friends through accidents in the Air Force, and by several 
serious accident involving fully armed planes and atomic 
weapons.  Situations in which he felt he and may other could 
have died just like some of his friends did.  The examiner 
noted that the veteran gave a history consistent with a long-
standing alcohol addiction associated with disturbed mood.  
Depression and secondary anxiety appear to have had an onset 
during active duty, as did alcohol abuse.  The depression 
that was probably present during his military service may 
have been major in nature, but has some atypical features 
like the anger outbursts and minimal anhedonia.  It may have 
been precipitated by the stress and danger of the veteran's 
work while in service.  The diagnosis was history of alcohol 
abuse and addiction, major depression in partial remission.  

It was noted in a September 1997 Report of Contact, that the 
veteran was seeing a private therapist who had diagnosed 
PTSD, although a VA examiner did not.  The veteran requested 
a hearing, and it was recorded that the hearing officer may 
decide to have another VA examination to reconcile the 
diagnosis.  The veteran failed to appear for a scheduled 
hearing in November 1997, and no good cause was given.


Analysis

The veteran has satisfied the 3 elements for a well-grounded 
claim.  There are current diagnoses of an acquired 
psychiatric disorder, which satisfies the first element.  
While there is no evidence of an acquired psychiatric 
disorder in service, the veteran has recounted multiple 
stressors related to his military service, indicating injury 
in service.  Traumatic events in service, stressors, are the 
basis for a PTSD diagnosis, and effectively constitute the 
second element of a well-grounded claim.  For the limited 
purpose of determining if a claim is well-grounded, the 
veteran's credibility concerning these stressors must be 
presumed.  Finally, there is a private diagnosis of PTSD in 
August 1996, apparently based on the veteran's recitations of 
stressors during his military service.  

With the determination that the veteran has submitted a well-
grounded claim, the VA has a duty to assist.  The conflict 
between the private diagnosis of PTSD, and the VA diagnosis 
of major depression should be resolved.


ORDER

The appellant's claim for service connection for an acquired 
psychiatric disorder, including PTSD is well-grounded.


REMAND

On evaluation in August 1992, the examiner made a diagnosis 
of PTSD; however, the diagnosis was apparently based on 
history as reported by the veteran, without verification of 
stressors.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination. 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  As a matter of 
law, "credible supporting evidence that the claimed in-
service event actually occurred" can not be provided by 
medical opinion based on post-service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  Other "credible 
supporting evidence from any source" must be provided that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  The Board points out 
that most of the events reported by the veteran were not 
witnessed by the veteran, and his reported nightmares are of 
events that he did not experience or witness.  Note that PTSD 
is the reexperiencing of a traumatic event witnessed, 
experienced, or confronted with.

The veteran reported psychiatric treatment by Dr. Pyne, and 
submitted authorization for release of information in April 
1996, with no response in file.  The veteran has reported 
that his treating psychiatrist has diagnosed PTSD.  It is not 
clear if the private PTSD diagnosis was made on the basis of 
traumatic events related solely by the veteran or if there 
was independent verification of reported stressors.  Such 
records are important to the veteran's claim, and the veteran 
should be offered an opportunity to submit such records.


The RO in April 1997 made a request for the veteran's 
personnel files.  The response, later in April, was that the 
Air Force Form 7 was not in file.  The Board feels that 
another attempt should be made to secure the veteran's 
personnel records.  

In regard to the May 1997 VA examination, the examiner 
reported that depression and secondary anxiety appear to have 
hand an onset during active duty, and that "depression that 
was probably present during his military service may have 
been major in nature, but has some atypical features like the 
anger outbursts and minimal anhedonia"  It was also noted 
that the depression may have been precipitated by the stress 
and danger of the veteran's work while in service.  The 
diagnosis was history of alcohol abuse and addiction, major 
depression in partial remission.  It is not clear from the 
record whether the examiner was stating that the reported 
depression in service represented a psychiatric disorder, or 
if there was a relationship between the post service major 
depression and the reported depression in service.  Further, 
the examiner appears to have significantly qualified his 
impressions.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of an acquired psychiatric 
disorder related to service would be 
highly relevant.  The Board points out 
this is an opportunity for the veteran to 
submit previously requested information, 
such as the records from his private 
psychiatrist.  All VA records of 
treatment for the veteran since September 
1996 should be secured and associated 
with the claims file.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2. The RO should explore all avenues for 
securing the veteran's service personnel 
records.

3.  The stressors reported by the veteran 
should be referred to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) for verification.

4.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
qualified psychiatrists who have not 
previously examined him, if available, in 
order to determine the nature and 
etiology of all psychiatric disorder(s).  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  Any indicated 
testing should be performed.  

The overall purpose of the examination is 
to attempt to obtain an accurate picture 
of the nature of any psychiatric 
pathology present and of the 
relationship, if any, between any such 
pathology and the appellant's period of 
service, based upon an accurate set of 
factual premises. If there is a diagnosis 
of PTSD due to service, only the events 
supported by the record may be deemed to 
be verified.  With respect to the events 
in service that appear to be 
substantiated, the physicians are 
requested to comment upon whether they 
meet the diagnostic criteria requirements 
for a "stressor," and if so, whether 
the remainder of the criteria for PTSD 
due to service are met.  

The examiners are also requested to 
address the question as to whether there 
is any relationship between any other 
diagnosable psychiatric condition and the 
veteran's period of military service. 
Reasons and bases for all conclusions 
must be provided.   

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for and acquired 
psychiatric disorder, including PTSD, 
with consideration of all relevant laws 
and regulations to include 38 C.F.R. 
§ 3.304(f) (1999) and the diagnostic 
criteria of DSM-IV.  If a separate 
acquired psychiatric disorder is 
diagnosed, the question of whether that 
disorder should be service connected 
should also be adjudicated.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 



